Citation Nr: 1012209	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected fusion of the cervical 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of a fracture of 
the T-11 vertebra.  

3.  Entitlement to an initial compensable disability rating 
for onychomycosis of the left great toe. 

4.  Entitlement to an initial compensable disability rating 
for bilateral ingrown toenails of the great toes.  

5.  Entitlement to an initial compensable disability rating 
for varicocele with surgical removal of the right testicle.     


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from April 
1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in part, granted service connection for 
the disabilities indicated above and assigned the indicated 
disability ratings effective from July 2006.

The issue of entitlement to service connection for 
prostatitis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate 
action.  

The issues involving rating the Veteran service-connected 
cervical spine and thoracic spine disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The service-connected onychomycosis of the left great 
toe is manifested by surgical removal of the right great 
toenail without regrowth.  There is no evidence of scaring, 
involvement of at least 5 percent of the body area, or 
functional impairment.  

2.  The service-connected bilateral ingrown toenails of the 
great toes are not manifested by any current symptomatology.  
There is no evidence of scaring, involvement of at least 5 
percent of the body area, or functional impairment.  

3.  The service-connected varicocele is manifested by the 
surgical removal of the right testicle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
onychomycosis of the left great toe have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5171, 5278-
83, 7801, 7802, 7804, 7806, 7813 (2009).

2.  The criteria for a compensable disability rating for 
bilateral ingrown toenails of the great toes have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 
5171, 5278-83, 7801, 7802, 7804, 7806, 7813 (2009).

3.  The criteria for a compensable disability rating for 
varicocele with surgical removal of the right testicle have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 4.115, Diagnostic 
Codes 7120, 7524, 7529 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant pre-adjudication notice by 
letters dated January and February 2006, with respect to his 
claims for service connection.  This notification 
substantially complied with the requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, the relative 
duties of VA and the claimant to obtain evidence, and 
notification of the laws regarding degrees of disability and 
effective dates.  Additional notice was provided in a letter 
dated August 2007, which also substantially complied with 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims were then readjudicated in the May 2008 
statement of the case (SOC).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 
(2006).  Accordingly, once service connection was granted 
for the disabilities at issue, disability ratings and 
effective dates were assigned, section 5103(a) notice was no 
longer required.

VA has obtained service treatment records, VA treatment 
records, VA examination reports, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to 
present statements and evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file and he has 
not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Disability Ratings

The veteran seeks entitlement to disability ratings for his 
service-connected bilateral ingrown toenails, onychomycosis 
of the left great toenail, and removal of his right testicle 
in excess of those presently assigned.  Service connection 
for these disabilities was established in a July 2006 rating 
decision.  He was assigned noncompensable (0%) disability 
ratings for each disability effective July 1, 2006.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity resulting from a disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 
4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  
38 C.F.R. § 4.20.

The Veteran retired from active service in June 2006.  
However, he was accorded a VA Compensation and Pension 
examination in March 2006 as part of the VA Benefits 
Delivery at Discharge (BDD) program.  Accordingly, this 
examination serves as both evidence of medical disability 
during service as a service treatment record would, as well 
as the first VA Compensation and Pension examination 
provided for the Veteran in conjunction with claims for 
service connection.  All examination reports of record are 
adequate for rating purposes.  

A.  Left Great Toe Onychomycosis

Service connection has been established for onychomycosis 
(fungal infection of the toenail) of the left great toe at a 
noncompensable (0%) disability rating.  He disagrees with 
the disability rating assigned.  

At the March 2006 VA Compensation and Pension examination 
the Veteran reported ingrown toenails of both great toes.  
He also reported that his left great toenail had thickened 
and discolored, but that he had not had any drug treatment 
for it.  Physical examination of the toes revealed that the 
toenails of the great toes showed "no evidence of ingrown 
toenails.  The right big toenail was normal in appearance.  
The left big toenail exhibited marked yellowish 
discoloration, thickening and dystrophy over three-fourths 
of the toenail due to onychomycosis."  The diagnosis was 
"onychomycosis of the left big toenail."

VA outpatient podiatry records dated in July 2008 reveal 
that medical treatment of the onychomycosis of the left 
great toenail was unsuccessful and that surgical treatment 
by removal of the toenail was conducted.  

In September 2008, the most recent VA Compensation and 
Pension examination of the Veteran was conducted.  The 
examiner noted that the Veteran had not used medication to 
treat the onychomycosis in the last twelve months, and that 
ultimately he required surgical treatment by removal of the 
left great toenail in July 2008.  There was no regrowth of 
the nail, no side effects from treatment, no local or 
systemic symptoms, and no impairment of function.  The 
examiner indicated that the onychomycosis affected 0% of the 
exposed skin area and less than 0.1% of the entire body 
area.  

There is no specific Diagnostic Code for onychomycosis.  
Accordingly, the Veteran's left great toenail fungus 
disability must be rated by analogy.  It is presently rated 
at a noncompensable (0%) disability rating under Diagnostic 
Code 7831 for dermatophytosis.  This Diagnostic Code 
instructs to rate a disfigurement of the head, face or neck 
(Diagnostic Code 7800), as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or as dermatitis (Diagnostic 
Code 7806) depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.  

Diagnostic Codes 7800 to 7805 are used to rate scars and 
were amended effective October 23, 2008.  Accordingly, the 
Veteran's onychomycosis could potentially be rate under 
either the older or the current rating criteria of scars.  
Compare 38 C.F.R. § 4.118, Diagnostic Codes 7800 -7805 
(2007) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 -7805 
(2009).  However, scaring is not shown to be present.  The 
Veteran has had the left great toenail removed without 
regrowth, evidence of scaring, or evidence of pain or 
functional impairment.  Therefore,  rating the disability 
for scars in not warranted.  

The most appropriate applicable Diagnostic Code is 7806, 
which rates dermatitis or eczema.  Under Diagnostic Code 
7806, the criteria for a noncompensable disability rating 
contemplates a skin condition that covers less than 5 
percent of the entire body  or less than 5 percent of the 
exposed area, and no more than topical therapy required 
during the past 12-month period.  A 10 percent rating 
contemplates a skin condition that covers at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of the exposed 
area affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating requires 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be 
affected, or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during 
the past twelve-month period.  Finally, a rating of 60 
percent under the revised criteria is warranted when the 
condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required during the past twelve-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009).  

The Board has also considered rating the Veteran's service-
connected onychomycosis of the left great toe under other 
potentially appropriated Diagnostic Codes including those 
for musculoskeletal disabilities.  These disabilities 
include: amputation of the great toe, claw foot, hallux 
valgus, hallux rigidus, hammer toe, malunion of the tarsal 
or metatarsal bones, and nonunion of the tarsal or 
metatarsal bones.  However, no functional impairment or 
musculoskeletal disability is shown by the evidence of 
record.  Accordingly, compensable disability ratings are not 
warranted under these Diagnostic Codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5171, 5278-83.

The evidence shows that the Veteran has onychomycosis of the 
left great toe, which required surgical treatment by removal 
of the toenail, which has not regrown.  There is no evidence 
of functional impairment.  The preponderance of the evidence 
is against the claim for an initial compensable disability 
for service-connected onychomycosis of the left great toe; 
there is no doubt to be resolved; and an increased rating is 
not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

B.  Ingrown Toe Nails

Service connection has been established for bilateral 
ingrown toenails of the great toes at a noncompensable (0%) 
disability rating.  He disagrees with the disability rating 
assigned.  

At the March 2006 VA Compensation and Pension examination 
the Veteran reported ingrown toenails of both great toes.  
He also reported that his left great toenail had thickened 
and discolored, but that he had not had any drug treatment 
for it.  Physical examination of the toes revealed that the 
toenails of the great toes showed "no evidence of ingrown 
toenails.  The right big toenail was normal in appearance.  
The left big toenail exhibited marked yellowish 
discoloration, thickening and dystrophy over three-fourths 
of the toenail due to onychomycosis."  The diagnosis was 
"ingrown big toenails excised with regrowth of toenails."

VA outpatient podiatry records dated in July 2008 reveal 
treatment of the onychomycosis of the left great toenail, 
but no treatment for symptoms of ingrown toenails.  

In September 2008, the most recent VA Compensation and 
Pension examination of the Veteran was conducted.  There was 
no evidence of ingrown toenails of either great toe and the 
examiner noted that the Veteran had his left great toenail 
removed in July 2008 to treat onychomycosis.  The diagnosis 
was "ingrown toenails, resolved no residual symptoms."

There is no specific Diagnostic Code for ingrown toenails.  
Accordingly, the Veteran's bilateral ingrown toenails of the 
great toes disability must be rated by analogy.  It is 
presently rated at a noncompensable (0%) disability rating 
under Diagnostic Code 7831 for dermatophytosis.  This 
Diagnostic Code instructs to rate a disfigurement of the 
head, face or neck (Diagnostic Code 7800), as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or as 
dermatitis (Diagnostic Code 7806) depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813.  

Diagnostic Codes 7800 to 7805 are used to rate scars and 
were amended effective October 23, 2008.  As such, the 
Veteran's ingrown toenails could potentially be rated under 
either the older or the current rating criteria of scars.  
Compare 38 C.F.R. § 4.118, Diagnostic Codes 7800 -7805 
(2007) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 -7805 
(2009).  However, scaring is not shown to be present.  The 
Veteran's ingrown toenails have been treated and resolved 
and his left great toenail has been removed without regrowth 
to treat the fungal disorder as noted above.  There is no 
evidence of scaring, pain, or functional impairment related 
to the service-connected ingrown toenails.  Accordingly 
rating the disability for scars in not warranted.  

The most appropriate applicable Diagnostic Code is again 
7806, which rates dermatitis or eczema.  Under Diagnostic 
Code 7806, the criteria for a noncompensable disability 
rating contemplates a skin condition that covers less than 5 
percent of the entire body  or less than 5 percent of the 
exposed area, and no more than topical therapy required 
during the past 12-month period.  A 10 percent rating 
contemplates a skin condition that covers at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of the exposed 
area affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating requires 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be 
affected, or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during 
the past twelve-month period.  Finally, a rating of 60 
percent under the revised criteria is warranted when the 
condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required during the past twelve-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The Board has also considered rating the Veteran's service-
connected ingrown toenails under other potentially 
appropriated Diagnostic Codes including those for 
musculoskeletal disabilities.  These disabilities include: 
amputation of the great toe, claw foot, hallux valgus, 
hallux rigidus, hammer toe, malunion of the tarsal or 
metatarsal bones, and nonunion of the tarsal or metatarsal 
bones.  However, no functional impairment or musculoskeletal 
disability is shown by the evidence of record.  Accordingly, 
compensable disability ratings are not warranted under these 
Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5171, 
5278-83, 7.

The evidence shows that the Veteran had ingrown toenails of 
both great toes during service which were treated and 
resolved without any residual symptoms of disability.  His 
left great toenail was removed to treat onychomycosis and 
has not regrown.  There is no evidence of any current 
ingrown toenail disability, or functional impairment.  The 
preponderance of the evidence is against the claim for an 
initial compensable disability for service-connected 
bilateral ingrown toenails of the great toes; there is no 
doubt to be resolved; and an increased rating is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

C.  Testicle

At the March 2006 VA examination, the Veteran reported 
having a left varicocele.  Physical examination revealed a 
"minor left varicocele with some delineation of the size of 
the left testicle when compared to the right.  There were no 
scrotal masses and there was no local tenderness."  The 
diagnosis was "relatively asymptomatic left varicocele."  

Private medical treatment records dated February 2007 reveal 
that a mass of the right testicle was discovered.  A 
February 2007 private sonogram report reveals a mass of the 
right testicle and a "possibly a varicocele at the left 
spermatic cord."  Carcinoma of the right testicle was 
suspected and the right testicle was surgically removed, 
orchiectomy.  Subsequently, pathology reports identified the 
right testicular mass as being benign.  

In September 2008, the most recent VA examination of the 
Veteran was conducted.  The examiner noted the Veteran's 
history of left varicocele with complaints of pain during 
service.  The examiner also noted the post-service surgical 
removal of the right testicle and that he had recently been 
diagnosed with prostatitis and benign prostatic hypertrophy 
(BPH) and that he reported some symptoms of urinary 
frequency related to these two disorders.  Physical 
examination revealed a normal left testicle and a surgically 
absent right testicle.  There was no tenderness to palpation 
of the scrotum.  The diagnosis was benign testicular tumor, 
status post orchiectomy no residual symptoms.  

The Veteran's service-connected varicocele with surgical 
removal of the right testicle is rated at a noncompensable 
disability rating.  A varicocele is a vein disorder of the 
scrotum.  There is no specific Diagnostic Code to rate this 
disability so it was initially rated by analogy under 
Diagnostic Code 7120 for varicose veins.  

Under the provisions of Diagnostic Code 7120, a 
noncompensable disability rating is warranted for 
asymptomatic palpable or visible varicose veins.  A 10 
percent rating is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or by compression hosiery.  A 20 percent 
rating is warranted for persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, a 100 percent 
disability rating is assigned for massive board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2009).

The evidence of the March 2006 VA examination revealed a 
minor left varicocele with no scrotal masses and no local 
tenderness on examination.  The examiner specifically 
indicated that the left varicocele was "relatively 
asymptomatic."  Accordingly, a noncompensable disability 
rating was assigned pursuant to Diagnostic Code 7120.  

After the February 2007 removal of the Veteran's right 
testicle the disability has been rated under Diagnostic Code 
7524, which contemplates removal of the testis.  Removal of 
one testicle warrants the assignment of a noncompensable 
disability rating while the removal both testicles warrant a 
30 percent rating.  38 C.F.R. § 4.115, Diagnostic Code 7524.  
In addition to the assignment of a noncompensable disability 
rating for the loss of one testicle, the Veteran is also in 
receipt of special monthly compensation pursuant to 
38 C.F.R. § 3.350 because of this disability.  

The evidence is against the assignment of a compensable 
disability rating for the Veteran's varicocele with surgical 
removal of the right testicle.  His left varicocele is shown 
to be asymptomatic, and he has had the right testicle 
surgically removed.  In each instance, the rating schedule 
only provides for the assignment of a noncompensable (0%) 
disability rating.  To the extent that the Veteran reports 
urinary tract symptoms, they are shown to be related to 
nonservice-connected prostate disorders by the 2008 VA 
examination report.  The Veteran has claimed service 
connection for prostatitis and that claim has been referred 
to the RO.  

The preponderance of the evidence is against the claim for 
an initial compensable disability rating for the service-
connected varicocele with surgical removal of the right 
testicle; there is no doubt to be resolved; and an increased 
rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.

D.  Extra-Schedular Consideration

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service.  An extra-
schedular evaluation is warranted where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such 
as marked interference with employment and frequent periods 
of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and 
referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic 
criteria adequately address the severity and symptomatology 
of the Veteran's service-connected disabilities rated above.  
Higher schedular evaluations are available upon a showing of 
additional symptomatology.  The Veteran has received a 
temporary total rating for the hospitalization related to 
his testicle surgery.  The evidence does not show any other 
periods of hospitalization for treatment of the rated 
disabilities and there is no credible evidence that the 
above disabilities have resulted in any interference with 
employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.


ORDER

An initial compensable disability rating for onychomycosis 
of the left great toe is denied.

An initial compensable disability rating for bilateral 
ingrown toenails of the great toes is denied.  

An initial compensable disability rating for varicocele with 
surgical removal of the right testicle is denied.  


REMAND

The Veteran claims entitlement to an initial disability 
rating in excess of 20 percent for service-connected fusion 
of the cervical spine and entitlement to an initial 
disability rating in excess of 10 percent for service-
connected residuals of a fracture of the T-11 vertebra.  

The last Compensation and Pension examination of the Veteran 
was conducted in September 2008.  These disabilities were 
last rated in a November 2008 supplemental statement of the 
case (SSOC).  The Veteran submitted a VA treatment record 
dated January 2009, which appears to show treatment for 
symptoms of back pain as the highlighted section indicates 
"Hoffman's could be from SCI [spinal cord injury]."  This 
record has not been reviewed by the RO and no waiver has 
been submitted.  This record also implies that the Veteran 
is receiving ongoing treatment at VA medical facilities for 
his service-connected spine disabilities.  Therefore, remand 
is in order for retrieval of the Veteran's recent medical 
records and for consideration of the VA evidence produced 
since the November 2008 SSOC.

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In his July 2008 substantive appeal, the Veteran asserted 
that he has favorable ankylosis of the entire spine.  The 
September 2008 VA examination report indicates ranges of 
motion for the cervical spine and thoracolumbar spine, but 
does not specifically indicate whether, or not, the Veteran 
has any ankylosis of the spine.  In view of the recent 
evidence submitted by the Veteran, another examination 
appears warranted.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering 
another medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
Veteran's VA medical treatment records 
from the VA North Texas health care 
system for the period of time from July 
2008 to the present.  

2.  Schedule the Veteran for the 
appropriate VA examination to rate the 
service connected disabilities of the 
spine.  The report of examination 
should include a detailed account of 
all manifestations of all disabilities 
of the cervical and thoracolumbar spine 
found to be present.  All necessary 
tests should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.  

*	Range of motion testing should be 
conducted and results reported in 
degrees.  

*	Indicate if ankylosis of the spine 
is present, and if so whether it 
is favorable or unfavorable and 
the segment(s) of the spine 
affected.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
all conclusions reached.

2.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate 
the Veteran's claims for increased 
initial disability ratings for his 
service-connected cervical spine and 
thoracic spine disabilities.  Attention 
is directed to the VA treatment records 
submitted subsequent to the November 
2008 SSOC, which must be considered.  If 
either benefit on appeal remains denied, 
a SSOC should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


